Case 3:19-cv-19323-FLW-ZNQ Document 7-1 Filed 01/16/20 Page 1 of 3 PageID: 41



GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
R.J. Hughes Justice Complex
P.O. Box 112
25 Market Street
Trenton, New Jersey 08625-0112
Attorney for Defendants State of New Jersey, New Jersey State
Police, Attorney General of the State of New Jersey, Gurbir
Grewal, New Jersey Department of Law and Public Safety, Colonel
Patrick A. Callahan

By:   Suzanne Davies
      Deputy Attorney General
      (609) 633-3985
      Suzanne.davies@law.njoag.gov

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                          VICINAGE OF TRENTON


 FRANKLIN ARMORY, INC,

                   Plaintiff,                    Civil Action No.
                                                19-19323 (FLW/ZNQ)
              v.

 STATE OF NEW JERSEY, et al,              DECLARATION OF SUZANNE DAVIES

                   Defendant.



      I, SUZANNE DAVIES, of full age, hereby declares:

      1.    I am licensed to practice law in the State of New Jersey

and am admitted to practice before the United States District

Court, District of New Jersey.       I am employed by the State of New

Jersey, Department of Law and Public Safety, as a Deputy Attorney

General.     I am assigned to the State Police, Employment, and
Case 3:19-cv-19323-FLW-ZNQ Document 7-1 Filed 01/16/20 Page 2 of 3 PageID: 42



Corrections Section of the Division of Law, which provides legal

representation to the State Police and its employees.

      2.    On or about October 24, 2020, Plaintiff filed the instant

Complaint in the United States District Court, District of New

Jersey, Trenton, bearing Civil Action No. 19-19323, captioned,

Franklin Armory, Inc. v. State of New Jersey, et al, alleging

claims of constitutional violations pursuant to 42 U.S.C. 1983.

      3.    On December 12, 2019, Service of Process was effected on

Defendants.

      4.    On   January   2,   2020,   the   Court    granted    Defendants’

request for a Clerk’s Order Extending Defendants’ time to Answer,

Reply or otherwise move to January 16, 2020.

      5.    Due to the press of other matters, I am requesting an

extension of twenty-one days from the current deadline to file and

serve Defendants’ response to the Complaint.

      6.    Since service of the Complaint, I was assigned to assist

and prepare an amicus brief in Gannett Satellite Information

Network d/b/a Asbury Park v. Township of Neptune, Docket No. A-

4006-18, on behalf of the Office of the Attorney General, that was

due on Monday January 13, 2020.          This matter is a high profile

case requiring significant input and review.             This has been very

time consuming and has limited my ability to work on other matters.

      7.    My   adversary,     Danny   Charles       Lallis,    counsel   for

Plaintiff, has graciously consented to this request.
Case 3:19-cv-19323-FLW-ZNQ Document 7-1 Filed 01/16/20 Page 3 of 3 PageID: 43




      I certify that the foregoing statements made by me are true

to the best of my knowledge.           I am aware that if any of the

foregoing    statements    are   willfully    false,   I   am   subject   to

punishment.


                                   /s/ Suzanne Davies_______________
                                   Suzanne Davies
                                   Deputy Attorney General

DATED: January 16, 2020
